—In an action to recover damages for acting in bad faith in refusing to settle an insurance claim, the defendant appeals from an order of the Supreme Court, Kings County (Huttner, J.), entered December 5, 1989, which denied its motion for summary judgment dismissing the complaint.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed, as the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]; see, Pavia v State Farm Mut. Auto. Ins. Co., 183 AD2d 189 [decided herewith]). Thompson, J. P., Miller, Copertino and Pizzuto, JJ., concur.